Title: To Thomas Jefferson from John Beckley, 23 October 1804
From: Beckley, John
To: Jefferson, Thomas


               
                  Dear Sir,
                  Washington City, 23d: October 1804.
               
               I shall be pardoned by your goodness, for again intruding on your time and patience, in the case of appointing a Successor to the late General Irvine, since, until a decision be had, your mind will be disposed to admit any proper reflection thereon. It being known that several respectable applications have been withheld in deference to that which has been advanced by the friends of the late General, in behalf of his son Captain Callender Irvine, and that the probable competition will remain only between General Porter and Captain Irvine, the ground of enquiry is consequently narrowed into the fitness and propriety of the pretensions of these two candidates. In respect to General Porter, it is admitted that his revolutionary Merits and seniority entitle him to high respect, and that Captain Irvine can bear no competition on either of those grounds; nor is to be denied, that in the event of the appointment of the latter, an invidious objection might be grounded on the tortured idea of an hereditary transmission of the Office from the acknowledged merits of the father, to the supposed and doubtful merits of the son, altho’ in two instances which have occurred under the present administration no such public objection ever was surmised. But Sir, in the confident assurance that Captain Irvine yeilds in no essential qualification to General Porter, as to all other particulars, and is infinitely his superior in mind, talents and education I know, from my personal knowledge of both, that I hazard no unfounded or unauthorized declaration. In the former is a maturity and energy of mind, grounded on a classical and scientific education, directed by a correctness of principle and integrity of conduct, accompanied by a diffidence and modesty of action, which adorns, dignifies and consummates a youthful Character, equalled by few, surpassed by none. In the latter a qualified and limited knowledge of Mathematics, a smattering of theoretic with some practical experience in Military tactics, an abundant self sufficiency, a hasty, violent and overbearing temper, a total want of public confidence, a fixed unpopularity of Character, and more than a suspicion of his leaning to fœderal and third party views in politics, deducible from his opposition to the reelection of Governor McKean, altho’ in the first instance friendly to his appointment. If however, Sir, I am mistaken or misinformed in any of these suggestions, and should consequently do injustice to the merits and pretensions of General Porter, there is a Criterion which might possibly decide their truth or fallacy without prejudice, and that is in the public sense of pennsylvania, thro’ the medium of its delegation in Congress, the meeting of which being near at hand, would probably incur no public inconvenience in a delay of the appointment until then. It remains only for me to add, that personally and as it respects yourself, if I know my own mind, there is no consideration of feeling for the interests of my deceased friend, or of his son, that should betray me into an improper urgency, derogatory to that fixed regard to your character and sincere wish for the honorable success of your administration which animates all my conduct, being, with undeviating attachment, dear Sir,
               Your obedt. & respectful friend,
               
                  
                     John Beckley
                  
               
            